WALKER, J.
This is a proceeding by mandamus instituted by the relator, a city of the fourth class,, against the respondent, the State Auditor, to compel the latter to register certain bonds.
*306The respondent refused to register the bonds, and relator applied for and was granted an alternative writ of mandamus in this court, to which the respondent made return, alleging among other things that said bonds were illegally issued, a more detailed statement of said return being hereinafter set out.
The facts as disclosed by the petition are as follows : ,
On the 16th day of July, 1912, said city enacted an ordinance directing a special election to be held on the 5th day of August, 1912, for the purpose of voting on two propositions: (1) to issue $25,000 in bonds to provide funds to construct a public sewer system; (2) to issue $28,000 in bonds to provide funds to construct a system of waterworks; said election was held at the time appointed; the two propositions were voted on separately, and more than two-thirds of the votes cast on each were in favor of same; the returns of said election were canvassed and the result was properly declared; on the 7th day of October, 1912, the board of aldermen, by an ordinance duly enacted, authorized the issuance of said bonds; ordinances were also enacted providing for the levy of taxes to pay the principal and interest on said bond issues.
The assessed valuation of the taxable property within said city, based on the ownership as of June 1, 1909, amounted to $483,466; the assessed valuation of the taxable property therein based on' the ownership as of June 1, 1910, amounted to $557,786. Said bonds were presented to the Auditor for registration on the 7th day of October, 1912. In determining the per centum which the total amount of said bonds bore to the taxable property of said city, the board of aider-men was governed by the assessed valuation based on the taxable ownership of property therein as of June 1, 1910.
*307On the day of the special election for voting upon the issuance of said bonds, to-wit, the 5th day of August, 1912, the State Board of Equalization was still in session performing the duties prescribed by section 11411, Revised Statutes 1909, that is, the equalization of the values of real and personal property among the several counties of the State, as for June 1, 1911, for the purpose of taxation, and said- State board did not complete its duties until the 1st day of September, 1912. It is admitted that the requirements of the law in regard to the presentation of said bonds to the Auditor for registration, and the tendering of the proper fee for same have been complied with.
Respondent’s return to the alternative writ of mandamus issued herein was to this effect: (1) that said writ did not set forth facts sufficient to entitle relator to relief; (2) that it appeared on the face of said writ that on the date of the election therein referred to, the State Board of Equalization was in session engaged in the performance of its statutory duties of equalizing the valuation of real and personal property among the several counties of the State, and had. not at that time equalized the assessment based on the ownership of said property as of June 1, 1911; that under the Constitution of this State, sections 12 and 12a of article 10, relator could not become indebted to an amount exceeding ten per centum of the valuation of its taxable property based on the ownership of same as of July 1, 1909, on which date the assessed value of the taxable property of relator amounted to $488,466; that the total amount of the indebtedness of said relator, including the aggregate amount of said bonds presented for registration, was $54,500.
The only question for consideration is whether the total valuation of the property of said city has been based on the proper year in determining whether *308the per centum which said bonds bear to same is within the limits of the Constitution.
A review of the provisions of the State Constitution relative to the matter under consideration is necessary to determine whether the peremptory writ should be issued or the proceeding dismissed.
p'ty, x , Indebtedness. Sections 12 and 12a of article 10 of the Constitution prohibit any subdivision of the State, therein named, from incurring any indebtedness in any year in excess of the income and * revenue for such year, unless at least two-thirds of the voters of such subdivision assent to such indebtedness, which in no event can exceed ten per centum of the total assessed value of the taxable property. of such subdivision at the assessment of same next before the last assessment made by the State Board of Equalization, previous to the incurring of such indebtedness. That these sections are mandatory is evident from the purpose of their adoption, which was to definitely limit the power to incur indebtedness and to base same on an assessment sufficiently remote that the advantages, real or speculative, derived from the incurring of such indebtedness, may in no way influence the assessment of the property of such subdivision. Being mandatory these sections should be strictly construed, and each step required to be taken literally followed. In 2 Lewis’s Sutherland on Statutory Construction (2 Ed.), sec. 627, p. 1135, the rule deduced from many cases is that, to render a mandatory law available its directions should be strictly complied with. Unless this is done, the proceedings thereunder are void. This rule is applicable to constitutions as well as statutes. A deviation therefrom would tend to defeat the purpose of the framers of the Constitution. Selfish interests prompted by a desire to increase indebtedness might, if a next previous assessment were taken as a basis, put influences at work to so increase the assessment *309as to accomplish their purpose. [State ex rel. v. Cornwell, 40 S. C. 26.] This is impossible if the constitutional mandate is obeyed. The Constitution, in this regard, is a prohibition, and, therefore, self-enforcing, as has been declared by this court in Hannibal & St. Joseph Railroad v. Board of Equalization, 64 Mo. 294, and State ex rel. v. Van Every, 75 Mo. 530.
■-: steCps.Sary To summarize, it follows that to create a valid indebtedness certain prerequisites are necessary: First, the constituted authority of the subdivision of the State must ascertain the total value of the taxable property of same at the assessment next before the assessment previous to the incurring of the indebtedness; and, second, if it be found that such indebtedness will not exceed ten per centum of the assessed valuation of the property of such subdivision, based on the assessment required to be taken to determine such per centum, then a proposition must be submitted to the voters to enable them to approve or reject such proposition; if approved by the required majority, bonds may be issued which before negotiation are to be registered by the State Auditor.
indebtedness-Assessments.' The “assessments” designated in the Constitution as necessary to be considered in determining the per centum of indebtedness, mean the ^wo successive, antecedent, completed assessments made by the State Board of Equalization previous to the incurring of the indebtedness. [Culbertson v. Fulton, 127 Ill. 30, 1. c. 37; Wilkinson v. Van Orman, 70 Iowa, 230; Prickett v. Marceline, 65 Fed. 469; Railroad v. Wilber, 63 Neb. 1. c. 627.] This must be true, for until the State Board of Equalization has completed its labors the total amount of taxable property in any subdivision cannot be determined. The authorities ’ cited afford ample *310support for the correctness of this conclusion. If space permitted, the unanswerable arguments in this behalf of Philips, J., in Prickett v. Marceline, supra, afterwards affirmed by the United States Circuit Court of Appeals, might be appropriately quoted.
On completed assessments, therefore, the constituted authority of any subdivision mnst base its action in determining the per centum of indebtedness. By way of illustration, it if was proposed to authorize the incurring of an indebtedness in 1912, and the assessment as of June 1, 1911, had not been completed, the taking of the assessment as of June 1, 1910, as the basis, would not be in compliance with the Constitution, for the reason that the assessment required to be taken is that of June 1, 1909.
The closing clause of the constitutional limitation under discussion, expressed in the words “previous to the incurring of such indebtedness” has reference to the time when the constituted authority of a subdivision is required to ascertain whether the proposed indebtedness exceeds the constitutional limit and not to the time when such debt, if authorized, will become obligatory.
Excessive Indebtedness. The foregoing general deductions are applicable under the facts in the case at bar. Relator, the city of Dexter, is one of the subdivisions named in the Constitution; the board of aldermen of said city is' the; constituted authority under the statute (Secs. 9355, 9544, R. S. ’ 1909) to initiate a proceeding for the incurring of an indebtedness and to issue bonds, upon being legally authorized so , , . To . to do, m payment of same. Acting under this power, said board adopted an ordinance directing the holding of a special election- for the purpose of enabling the voters to approve or reject a proposition for the issuance of bonds aggregating the *311sum of $53,000. The board in ascertaining whether the proposed indebtedness was within the constitutional limit took the assessment as of June 1, 1910, at which time the assessment of June 1, 1911, was not completed. On this basis the proposition was submitted to the voters, who approved same by the required majority and the bonds were issued, and submitted to the Auditor for registration. . The action of the board in taking the assessment as of June 1, 1910, was unauthorized, and the assessment as of June 1, 1909, should have been taken as the basis because it was “the assessment next before the last assessment previous to the incurring of the indebtedness;” but the assessed value of the property of said city as of June 1, 1909, was $485,466, and the indebtedness sought to be incurred was $53,000, or more than-ten per cent of said assessment.
Prerogative of Auditor. The action of the board not being in compliance with the Constitution, and the proposed indebtedness being in excess of the prescribed limit, the bonds are void. The statute (Sec. 1275, R. S. 1909) doeg not caU for cial functions on the part of the State Auditor. He is an executive officer. But every executive officer when called upon to act officially must inquire into and determine whether on the facts the law requires him to do one thing or another. [Hoff v. County, 110 U. S. 53.] The Auditor has determined in this case, and properly so, that the requirements of the Constitution have not been complied with; the peremptory writ should, therefore, be denied and this proceeding dismissed. It is so ordered.-
Lamm, C. J., Woodson and Brown, JJ., concur; Bond, J., dissents in opinion filed, in which Graves and Baris, JJ., concur.